Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment and arguments filed on 1/6/2021 have overcome the 35 USC 103 rejections listed in the previous office action dated 10/6/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0214501 A1 to Lee et al., in view of US 2005/0099373 A1 to Funfschilling et al., and further in view of US 2013/0093969 A1 to Li et al.
Regarding claims 1, and 13, Lee teaches a smart window system and a control method of a smart window system  (figs. 1a-1b, 3a, para. 0029) comprising a display element (1 fig. 1a) comprising; a transparent adjustment layer (14 fig. 1b, para. 0022 13 fig. 1b, cholesteric liquid crystal display (CHLCD), para. 0022) disposed adjacent to the transparency adjustment layer, an input device (image controller 16 fig. 1b) configured to receive a control command for the display element (the image controller 16 must receive control commands corresponding to image/information content to be displayed), and a controller (power controller 15 fig. 1b) configured to determine/control at least one of transparency, color, pattern, and gradation of the display element and information displayed on the display element on a basis of the control command (para. 0026).
However, Lee does not explicitly state the liquid crystal layer configured to reflect light having certain wavelengths to implement colors.
Lee does however, teach the liquid crystal layer (13 fig. 1b) that is disposed adjacent to the transparency adjustment layer (14 fig. 1b) being a cholesteric liquid crystal display (para. 0022).
 Funfschilling a liquid crystal switchable color filter (abstract) and further teaches the switchable liquid crystal color filter being comprised of multiple layers of cholesteric liquid crystals that are configured to reflect light having certain wavelengths to implement certain colors (abstract, paras. 0005, 0014, fig. 3, 5a-6c, and claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart window of Lee so as to 
	Lee also does not explicitly state the liquid crystal layer has a structure in which a first layer and a second layer are bonded to each other using a buffer layer as a boundary there between, and cholesteric liquid crystals with different types of chirality being contained in the first layer and second layer.
	Li teaches a smart window (abstract, fig. 2) and further teaches a liquid crystal layer having a structure in which a first layer (117 fig. 2) and a second layer (118 fig. 2) being bonded to each other using a buffer layer (111 fig. 2) as a boundary there between, and liquid crystals with different types of chirality (handedness para. 0049) being contained in the first layer and second layer (para. 0049).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify smart window of Lee so as to have the liquid crystal layer have a structure in which a first layer and a second layer are bonded to each other using a buffer layer as a boundary there between, and cholesteric liquid crystals with different types of chirality being contained in the first layer and second layer  as suggested by Li in order to allow the device to reflected both left and right circularly polarized light, therein enhancing the reflection at the reflection region.
Regarding claims 5 and 17, Lee teaches the transparency adjustment layer (14 fig. 1b) beginning configured to operate in the transparent mode when an electric field is applied to the transparency adjustment layer (Para. 0022 teaches the transparency 
Regarding claim 7, Lee as modified by Funfschilling teaches the liquid crystal layer includes a plurality of liquid crystal layers configured to reflect light having different wavelength ranges, and the plurality of liquid crystal layers are stacked vertically with respect to the display element or horizontally with respect to a virtual plane parallel to the display element (Funfschilling abstract, paras. 0005, 0014, fig. 3, 5a-6c, and claim 1).
Claims 2, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0214501 A1 to Lee et al., in view of US 2005/0099373 A1 to Funfschilling et al., and US 2013/0093969 A1 to Li et al, and further in view of KR10-1542684 B1 to Jeong et al.
Regarding claim 2, Lee as modified teaches the invention as shown above but lacks the explicit teaching of the system comprising a sensor unit configured to collect ambient information to control a state of the display element, wherein the sensor unit includes at least one of an illuminance sensor, a temperature sensor, a distance sensor, a voice sensor, and a gesture sensor.
Jeong teaches a smart window system (abstract) and further teaches the system comprising a sensor unit configured to collect ambient information to control a state of the display element (paragraph [0008, 0041, 0044]), wherein the sensor unit includes at least one of an illuminance sensor, a temperature sensor, a distance sensor, a voice sensor, and a gesture sensor (paragraph [0008, 0044]).

Regarding claim 12, Lee teaches the invention as shown above but lacks the explicit teaching of the smart window system comprising a communicator configured to receive the control command for the display element from the input device.  
Jeong teaches a smart window system further comprising a communicator (100 fig. 1) configured to receive a control command for the display element from the input device (300 fig. 1, paragraph [0001, 0011, 0029, 0036]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify smart window system of Lee so as to have the system comprise a communicator configured to receive the control command for the display element from the input device as suggested by Jeong in order to allow the user to operate the system remotely.
Regarding claim 14, Lee as modified by Jeong teaches setting a control mode of the display element to automatic mode or manual mode (Jeong: paragraphs 0034, 0050-0051).
Regarding claim 15, Lee as modified by Jeong teaches the method further comprises collecting ambient information, wherein a state control condition of the 
Regarding claim 19, Lee as modified by Jeong teaches further comprising: reflecting light having different wavelength ranges using a plurality of liquid crystal layers in the liquid crystal letter ((abstract, paras. 0005, 0014, fig. 3, 5a-6c, and claim 1).
Regarding claim 20, Lee as modified by Funfschilling teaches wherein the plurality of liquid crystal layers are stacked vertically with respect to the display element or horizontally with respect to a virtual plane parallel to the display element (Funfschilling: abstract, paras. 0005, 0014, fig. 3, 5a-6c, and claim 1).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0214501 A1 to Lee et al., in view of US 2005/0099373 A1 to Funfschilling et al., and US 2013/0093969 A1 to Li et al, and further in view of US 2013/0258266 Sukhomlinova et al.
Lee is does not state the transparency adjustment layer includes a cholesteric liquid crystal molecule and a black dye configured to form a helical structure along with the cholesteric liquid crystal molecule.
However, Sukhomlinova teaches optical transmission (abstract) including wherein the transparency adjustment layer includes a cholesteric liquid crystal molecule and a black dye configured to form a helical structure along with the cholesteric liquid crystal molecule (paragraphs [0009], [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee  with the .
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not teach a smart window system, the system comprising, among other essential elements, wherein the display element further comprises a quantum layer including a liquid crystal molecule and a quantum rod having a surface to which surfactant is bonded, in combination with the rest of the limitations of claims 1, 3, and the above claim.  Claims 9-11 due to their dependency upon claim 8.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/1/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871